394 So. 2d 977 (1981)
Ex parte Martin DURDEN
(In re Martin Durden v. State of Alabama).
79-852.
Supreme Court of Alabama.
February 6, 1981.
William J. Baxley and James S. Ward of Baxley, Stuart, Ward & Dillard, Birmingham and Maury Smith and David R. Boyd of Smith, Bowman, Thagard, Crook & Culpepper, Montgomery, for petitioner.
Charles A. Graddick, Atty. Gen., and Helen P. Nelson, Asst. Atty. Gen., for respondent.
PER CURIAM.
Writ quashed as improvidently granted. By quashing the writ in this cause, we are *978 not to be understood as approving the procedure of qualifying the jury with respect to individual pending criminal cases out of the presence of the defendant and his counsel. The writ is quashed because Petitioner's objection to the composition of the jury came after the jury was impaneled and sworn; and, thus, this objection, although well taken, was untimely. Andrews v. State, 359 So. 2d 1172 (Ala.Cr.App.1978).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
TORBERT, C. J., and MADDOX, FAULKNER, JONES, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.
EMBRY, J., dissents.